 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DICKSON,                                Case No. 1:17-cv-00294-DAD-BAM (PC)
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR APPOINTMENT OF COUNSEL
13            v.
                                                          FINDINGS AND RECOMMENDATION
14    G. GOMEZ, et al.,                                   REGARDING PLAINTIFF’S MOTION FOR
                                                          PRELIMINARY INJUNCTION
15                        Defendants.
                                                          (ECF No. 26)
16
                                                          FOURTEEN (14) DAY DEADLINE
17

18   I.      Introduction

19           Plaintiff Christopher Dickson is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983.

21           On May 14, 2019, the Court ordered that this case proceed on Plaintiff’s second amended

22   complaint, filed on July 26, 2018, against Defendants G. Gomez, B. Rios, and D. Martinez for

23   excessive force in violation of the Eighth Amendment, against Defendants S. Duncan and N.

24   Esparza, for violation of Plaintiff’s due process rights under the Fourteenth Amendment, and

25   against Defendant Dr. Jeff Sao for deliberate indifference to serious medical needs in violation of

26   the Eighth Amendment. (ECF No. 23.)

27           Currently before the Court is Plaintiff’s “motion requesting court order that CCI Tehachapi

28   have Plaintiff’s legal mail delivered to Plaintiff’s cell and Plaintiff be given assistance to get to the
                                                         1
 1   law library in order to litigate and prosecute this civil complaint or appointment of counsel[,]” filed

 2   on July 3, 2019. (ECF No. 26.) In his filing, Plaintiff asserts that he is still dealing with injuries

 3   sustained from the events at issue in this action and that he is unable to get from place to place

 4   without assistance of a cane or a wheelchair. Plaintiff further states that, on May 30, 2019, a nurse

 5   and five correctional officers at CCI came to his cell and confiscated his wood cane, his gel insoles,

 6   and his mobility vest. Then, after Plaintiff was issued another cane and mobility vest on June 6,

 7   2019, his new cane and mobility vest were taken by custody/medical staff members on June 24,

 8   2019. Plaintiff contends that, due to the fact that he does not have a cane or a wheelchair, the Court

 9   should either appoint counsel to represent him in this action or order CCI officials to deliver

10   Plaintiff’s legal mail to his cell and give Plaintiff assistance to getting to the law library, the

11   showers, and/or phone calls.

12           The Court interprets Plaintiff’s motion as a motion for appointment of counsel or, if the

13   Court declines to appoint counsel, as a motion for a preliminary injunction.

14   II.     Motion for Appointment of Counsel

15           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

16   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any attorney to

17   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for

18   the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional

19   circumstances, the Court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

20   Rand, 113 F.3d at 1525.
21           Without a reasonable method of securing and compensating counsel, the Court will seek

22   volunteer counsel only in the most serious and exceptional cases.              In determining whether

23   “exceptional circumstances exist, the district court must evaluate both the likelihood of success on

24   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

25   of the legal issues involved.” Id. (internal quotation marks and citations omitted). “Neither of

26   these considerations is dispositive and instead must be viewed together.” Palmer v. Valdez, 560
27   F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating exceptional circumstances is on the

28   plaintiff. Id.
                                                          2
 1             However, circumstances common to most prisoners, such as lack of legal education, limited

 2   law library access, and lack of funds to hire counsel, do not alone establish the exceptional

 3   circumstances that would warrant granting a request for voluntary assistance of counsel. Further,

 4   while the Court has ordered this case to proceed on the cognizable claims found in Plaintiff’s second

 5   amended complaint, Plaintiff has failed to establish that he is likely to succeed on the merits of his

 6   claims. Finally, based on a review of the limited record in this case, it appears that the legal issues

 7   involved in this case are not particularly complex and that Plaintiff can adequately articulate his

 8   claims. Therefore, the Court finds that Plaintiff has failed to meet his burden of demonstrating

 9   exceptional circumstances warranting the appointment of counsel at this time. Consequently,

10   Plaintiff’s request for the appointment of counsel is denied, without prejudice.

11   III.      Motion for Preliminary Injunction

12             “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

13   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

14   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

15   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

16   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

17   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

18   omitted).

19   Federal courts are courts of limited jurisdiction and in considering a request for preliminary

20   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have
21   before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983); Valley

22   Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 471

23   (1982). If the Court does not have an actual case or controversy before it, it has no power to hear

24   the matter in question. Id. Requests for prospective relief are further limited by 18 U.S.C. §

25   3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find the “relief

26   [sought] is narrowly drawn, extends no further than necessary to correct the violation of the
27   Federal right, and is the least intrusive means necessary to correct the violation of the Federal

28   right.”
                                                        3
 1           Furthermore, the pendency of this action does not give the Court jurisdiction over prison

 2   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

 3   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

 4   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

 5   U.S. at 491−93; Mayfield, 599 F.3d at 969; see Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

 6   526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required to take action

 7   in that capacity, only upon service of summons or other authority-asserting measure stating the

 8   time within which the party served must appear to defend.”).

 9           Further, in order for a court to have authority to grant the preliminary injunctive relief

10   requested, “there must be a relationship between the injury claimed in the motion for injunctive

11   relief and the conduct asserted in the underlying complaint.” Pacific Radiation Oncology, LLC v.

12   Queen’s Medical Center, 810 F.3d 631, 636 (9th Cir. 2015). “The relationship between the

13   preliminary injunction and the underlying complaint is sufficiently strong where the preliminary

14   injunction would grant “relief of the same character as that which may be granted finally.” Id.

15           In his motion, Plaintiff does not seek injunctive relief against a named defendant in this

16   action. In this case, Plaintiff’s motion for a preliminary injunction contends that, since medical and

17   custody staff members employed at California Correctional Institution, have improperly

18   confiscated Plaintiff’s wood cane, his gel insoles, and his mobility vest and since he is unable to

19   get from place to place without assistance of a cane or a wheelchair, the Court should order CCI

20   officials to deliver Plaintiff’s legal mail to his cell and give Plaintiff assistance to getting to the law
21   library, the showers, and/or phone calls. However, Plaintiff’s second amended complaint does not

22   contain any claims against any medical and/or custody staff members employed at California

23   Correctional Institution. Instead, Plaintiff’s second amended complaint alleges cognizable claims

24   for excessive force, violation of Plaintiff’s due process rights in the prison disciplinary context, and

25   deliberate indifference to serious medical needs against three correctional officers, two correctional

26   lieutenants, and one physician, all of whom were employed at Kern Valley State Prison at the time
27   the events at issue. (ECF No. 23.) Further, Plaintiff’s motion for preliminary injunctive relief is

28   not asking for relief of the same nature that it may ultimately be granted in this action. Instead,
                                                          4
 1   Plaintiff is seeking to require prison employees at CCI to provide Plaintiff with specific services –

 2   a remedy that will not be provided if Plaintiff succeeds on the merits of his cognizable claims

 3   against the defendants employed at Kern Valley State Prison.

 4            Therefore, Plaintiff has failed to demonstrate a relationship between the proposed

 5   preliminary injunction and the cognizable claims alleged in his Second Amended Complaint for

 6   the Court to have “authority to grant the relief requested.” Pacific Radiation Oncology, LLC, 810

 7   F.3d at 636. Consequently, the Court must deny Plaintiff’s motion for a preliminary injunction.

 8   IV.      Order and Recommendation

 9            Accordingly, the Court HEREBY ORDERS that Plaintiff’s motion for appointment of

10   counsel, (ECF No. 26), is DENIED without prejudice.

11            Further, it is HEREBY RECOMMENDED that Plaintiff’s motion for preliminary

12   injunction, (ECF No. 26), be DENIED.

13            These Findings and Recommendation will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

15   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

16   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

17   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

18   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

19   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

20   F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23         Dated:   July 16, 2019                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       5
